DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 339 in figure 10. It appears this should be “358”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 4 is objected to because of the following informalities:  in line 2, “in non-use position” should be “in the non-use position”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 1 and 3 it is unclear how the assembly is structured and arranged. In particular it is unclear how the catch is meant to operate, as claims 1 and 3 recite that the catch is configured, positioned, or not positioned to receive the mount fitting when disengaged from locking engagement with the mount fitting(i.e. itself). It is unclear how the mount fitting is meant to be disengaged from locking engagement with itself to satisfy the above claim limitations. It appears the claims should recite that the mount fitting is disengaged from locking engagement with the mount anchor, not the mount fitting. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,12 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheung et al.(US10876325).
[claim 1] Cheung teaches a surface mount assembly for securing an item to a surface(fig 11), the surface mount assembly comprising, a mount fitting(2) adapted for attachment to the item, a mount anchor(1) adapted for attachment to the surface and configured for locking engagement with the mount fitting(by 70), a catch(30) configured to receive the mount fitting when disengaged from locking engagement with the mount fitting thereby preventing the item from dropping due to gravity.
[claim 12] wherein the catch comprises a cradle(30) for receiving the mount fitting. 
[claim 13] whereby the shape of the cradle generally corresponds to a shape(of 32) of the mount fitting. 

Claim(s) 1-3,5,11-13,15,18,19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cole(GB1306805).
[claim 1] Cole teaches a surface mount assembly for securing an item to a surface, the surface mount assembly comprising, a mount fitting(84) adapted for attachment to the item, a mount anchor(34) adapted for attachment to the surface and configured for locking engagement with the mount fitting, a catch(98) configured to receive the mount fitting when disengaged from locking engagement with the mount fitting thereby preventing the item from dropping due to gravity.
[claim 2] wherein the catch is disposed below the mount anchor(fig 4) and receives the mount fitting as it drops from engagement with the mount anchor. 
[claim 3] wherein the catch is selectively moveable between a use position(fig 4) and a non-use position(fig 6), wherein in the use position the catch is positioned to receive the mount fitting when disengaged from locking engagement with the mount fitting and in the non-use position the catch is not 
[claim 5] wherein the catch pivots between the use position and the non-use position(as seen comparing figures 4 and 6). 
[claim 11] wherein the catch in the use position is disposed below the mount anchor and receives the mount fitting as it drops from engagement with the mount anchor(fig 4), and in the non-use position is not disposed below the mount anchor(fig 6). 
[claim 12] wherein the catch comprise a cradle(top of 102) for receiving the mount fitting. 
[claim 13] whereby the shape of the cradle generally corresponds to a shape of the mount fitting(of surface 105). 
[claim 15] wherein the mount fitting has a first orientation when lockingly engaged with the mount anchor(fig 6) and a second orientation when received by the catch(fig 4), the first orientation being different from the second orientation. 
[claim 18] further comprising a bearing structure(102) disposed at an interface between the catch and the mount fitting, wherein the bearing structure holds the mount fitting in the second orientation. 
[claim 19] wherein the bearing structure is a bearing surface(102) at an angle to the surface. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al as applied to claims 1 and 12 above, and further in view of Iacovoni et al(US20200245488).
Cheung teaches a surface mount assembly as detailed above with a catch comprising a cradle(30) generally in the form of a slot, however Cheung does not teach that the catch is defined by a first and second spaced apart upwardly extending members, wherein a distance between the first and second spaced apart upwardly extending members generally corresponds to a portion of the mount fitting. Iacovoni teaches a similar mounting apparatus as seen in figure 8 with a catch(76) comprising a cradle defined by first and second spaced apart upwardly extending members(side walls 78), with the distance between the first and second spaced apart upwardly extending members generally corresponding to a portion of the mount fitting(154), with Iacovoni teaching that the upwardly extending members provide increased rigidity and strength to the cradle, and providing a bearing surface for the cradle(see para[0067]). It would have been obvious to one of ordinary skill in the art as of the effective filing date to use the cradle with the first and second spaced apart upwardly extending members of Iacovoni with the assembly in Cheung, as this would provide additional strength and rigidity to the cradle as taught by Iacovoni. 



Allowable Subject Matter
Claims 4,6-10,16,17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as being amended to overcome the above 112 rejections and claim objection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US11089698, US10487978, US10427724, US9944217, US9732784, US8984665, US8578647, US8356948, US8077449, US20060231667.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632